MEMORANDUM **
California state prisoner Warner Livingston appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his serious medical needs by failing to provide timely and adequate medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s order granting summary judgment, Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999) (en banc), and we affirm.
We conclude that Livingston failed to raise a genuine issue of material fact as to whether prison officials were deliberately indifferent to his serious medical needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (holding that difference of opinion regarding proper medical treatment does not constitute deliberate indifference).
Moreover, Livingston failed to raise a genuine issue of material fact as to whether any delay in treatment caused him substantial harm. See Wood v. Housewright, 900 F.2d 1332, 1334-35 (9th Cir.1990) (holding that gross negligence is insufficient to establish deliberate indifference and delay in treatment must cause substantial harm).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.